Citation Nr: 1740074	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (anxiety NOS), and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had active duty service from: June to November 1996; November 2001 to January 2003; February to September 2003 (including service in imminent danger/combat zone); May to October 2006 (including service in imminent danger/combat zone); and in May 2010.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The claims for entitlement to service connection for PTSD, entitlement to service connection for anxiety NOS, and entitlement to service connection for MDD are construed as single claim for service connection for a psychiatric disability, regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a November 2015 videoconference hearing before the undersigned.

A claim for entitlement to service connection for a right leg disability was on appeal at the time of the hearing.  The Veteran reported symptoms of pain, numbness, tingling, weakness, and lack of balance.  See November 2015 Hearing Transcript.  However, the Board finds that this appeal was granted in full through rating decisions issued during the pendency of the appeal.  See May 2015 Rating Decision granting service connection for a lumbar back disability and contemplating associated symptoms of right leg radiculopathy and functional loss; January 2016 Rating Decision granting service connection for a right sciatic nerve condition and contemplating symptoms of mild, incomplete paralysis of the right leg.


FINDING OF FACT

The Veteran's PTSD is caused by an in-service combat stressor. 


CONCLUSION OF LAW

The Veteran has met the criteria for service connection for PTSD.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran generally contends that his PTSD was caused by combat stressors (details omitted to avoid retraumatization).  Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  See 38 C.F.R. § 3.304(f).  Credible supporting evidence is not required if the Veteran participated in combat and the claimed stressor is related to that combat.  See 38 C.F.R. § 3.304(f)(2).  The Veteran has satisfied the regulatory requirements for service connection for PTSD.

First, the Veteran has a current diagnosis of PTSD.  See January 2016 Letter from private psychotherapist SD (abbreviated for the Veteran's privacy).  Second, the Veteran participated in combat and the claimed stressors (details omitted to avoid retraumatization) are related to that combat.  See DD-214s for September 2003 and October 2006 separation dates, indicating service in imminent danger/combat zone; November 2015 Hearing Transcript.  Further, his testimony about the contended stressors is consistent with the circumstances, conditions, and hardships of his service.  See DD-214s; November 2015 Hearing Transcript; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Third, there is a nexus, established by competent medical evidence, between the Veteran's PTSD and his combat stressors.  Specifically, the Veteran's symptoms included, but were not limited to: intrusive recollections of the combat environment; intense physiological and psychological distress upon exposure to internal and external cues that may symbolize or remind him of the combat trauma; and severe panic, anxiety, depression, frustration, and anger when triggered by a memory or flashback of the experience.  See January 2016 Letter from private psychotherapist.  As such, the Board finds that the Veteran's PTSD is etiologically related to his service and that service connection is warranted.  The Veteran's psychiatric disability was previously diagnosed as anxiety not otherwise specified (NOS) and major depressive disorder.  This decision grants service connection for the underlying psychiatric disability and encompasses those diagnoses.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety NOS, and MDD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


